Taliaperro, J.
The decedent left minor children in necessitous circumstances, the small succession left by her being insolvent. For the minors the benefit of the homestead act was invoked, and a small tract of land, valued at three hundred dollars — the only real estate left by the mother — was set over to them, and they were placed on the tableau and final account as privileged creditors for seven hundred dollars, to make up the one thousand dollars which is claimed for them under the law.
The opponents to the final account are all ordinary creditors. The only ground upon which they place their opposition is “ that the law only authorizes a homestead against the estate of the deceased hus*290band father, and not against the succession of the deceased mother. That privileges are strieti juris, and the party claiming them must point to the express law which gives him such preference on account of the nature of the debt.”
Judgment was rendered rejecting the opposition of I. W. Arthur & Co., the opposing creditors, and homologating the final account.
From this judgment the opponents appeal.
It is clear that the construction of the homestead law, contended for by the opponents, is untenable. Such a construction would be at war with the plain meaning of- the law, as well as with the obvious purposes for which it was enacted.
There is no error in the decree of the court.
Judgment affirmed.